Citation Nr: 1712498	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-31 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability rating for degenerative disc disease, T12 to L3.

2.  Entitlement to a compensable disability rating for gastrointestinal esophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel



INTRODUCTION

The Veteran served honorably on active duty with the United States Marine Corps from August 2003 to August 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In November 2013, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.  Although there has been compliance with part of the remand directives (regarding the previous issue of entitlement to a disability rating in excess of 10 percent for right knee, status post anterior cruciate ligament repair), regrettably, the Board finds that additional development is necessary in order to adjudicate the remaining issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its November 2013 remand, the Board directed that the Veteran be scheduled for updated VA examinations for his back and GERD pursuant to his request for increased disability ratings.  However, although the VA system appears to indicate that the Veteran was scheduled to appear for these examinations in May 2016, there is no indication in the claims file that he was ever notified up the date of the examinations.  

The United States Court of Appeals for Veterans Claims (Court) has held that the burden is on VA to demonstrate that notice was sent to the claimant's latest address of record and that he has not shown adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Accordingly, the Board finds that he should be provided another opportunity to appear for the additional examination.  However, the Board cautions the Veteran that he has an obligation to report for this examination.  38 C.F.R. § 3.326(a) (2016).  See also 38 C.F.R. § 3.655 (2016).

Finally, because the most recent VA treatment reports of record are dated in January 2009, updated treatment records pertaining to treatment of the Veteran's back disorder and GERD should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since January 2009 and associate with the electronic claims file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Schedule the Veteran for comprehensive VA
orthopedic and gastrointestinal examinations to determine
the current level of severity of his service-connected
degenerative disc disease in the back and GERD.  The examiner(s) must note that the complete electronic claims folder has been reviewed.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The examiner should also elicit from the Veteran his history of service and post-service injuries and note that, in addition to the medical evidence, his lay history has been considered in the examination findings.  

(a) For the back disorder, insure that all range of motion testing has been performed, along with ANY OBJECTIVE EVIDENCE OF PAIN, and the necessary findings to evaluate functional loss during flare-ups.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  The examiner must also specify if ankylosis is present.  

(b) For GERD, the examiner should address all manifestations of the disorder, to include whether such symptoms combine to produce considerable impairment of the Veteran's health.  

ALL FINDINGS MUST BE ACCOMPANIED BY A COMPLETE RATIONALE.

3.  Thereafter, the AOJ should review the examination report to insure that the required development has been accomplished.  If not, corrective action should be implemented.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




